Citation Nr: 0616750	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-28 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
meningioma, status post craniotomy.

2.  Entitlement to service connection for post-traumatic 
stress disorder, claimed as secondary to residuals of a left 
meningioma.

3.  Entitlement to service connection for hearing loss, left 
ear, claimed as secondary to residuals of a left meningioma.

4.  Entitlement to service connection for gum infections, 
claimed as secondary to residuals of a left meningioma.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant; her husband


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1982 to 
July 1982.  She also served in the Army National Guard from 
December 1981 to September 2003, with confirmed periods of 
active duty for training (ACDUTRA) in June and July 1999, 
August and September 2000, and June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  The appellant's residuals of a left meningioma, status 
post craniotomy, were first manifested many years after 
active service, not during a period of active duty for 
training, and have not been medically related to service.

2.  The medical evidence of record does not establish a 
diagnosis of post-traumatic stress disorder. 

3.  Left ear hearing loss was first manifested many years 
after active service, not during a period of active duty for 
training, and has not been medically related to service.

4.  Gum infections were first manifested many years after 
active service, not during a period of active duty for 
training, and have not been medically related to service.


CONCLUSIONS OF LAW

1.  Residuals of a left meningioma, status post craniotomy, 
were not incurred or aggravated in the appellant's active 
duty service or active duty for training, and may not be so 
presumed.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 
1113 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Post-traumatic stress disorder was not incurred or 
aggravated in the appellant's active duty service or active 
duty for training.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Left ear hearing loss was not incurred or aggravated in 
the appellant's active duty service or active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Gum infections were not incurred or aggravated in the 
appellant's active duty service or active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in correspondence dated in December 
2001, the agency of original jurisdiction (AOJ) attempted to 
notify the appellant of what was necessary to substantiate 
her claims.  This notice was insufficient under current law.  
In June 2004, however, the AOJ satisfied its duty to notify 
the appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005).  Specifically, the AOJ notified 
the appellant of information and evidence necessary to 
substantiate her claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that she was expected to provide.  She also was 
instructed to submit any evidence in her possession that 
pertained to her claims.  Although adequate notice was 
delivered after the initial denial, the AOJ subsequently 
readjudicated the claims based on all the evidence in 
December 2004, without taint from prior adjudications.  Thus, 
the appellant was not precluded from participating 
effectively in the processing of her claims and the late 
notice did not affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits.  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The appellant has not been medically evaluated in conjunction 
with her claims, nor have medical opinions regarding her 
various disorders been sought.  Such is required if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide a claim, but 
contains competent evidence of a current disability, 
establishes that the appellant suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2005).  In this case, as 
will be fully described below, the record does not establish 
an event during the appellant's active service or her active 
duty for training.  Thus, examinations and opinions are not 
required.

The appellant seeks service connection for residuals of a 
left meningioma, status post craniotomy, which she contends 
initially manifested during her National Guard service.  She 
also seeks service connection for three secondary conditions.  
In order to establish service connection for the initial 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Specifically with respect to National Guard members, diseases 
incurred or aggravated while performing active duty for 
training (ACDUTRA) are eligible for service connection.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  
However, if performing inactive duty for training, only 
injuries sustained during that time are eligible for service 
connection.  Id.

The disease for which the appellant seeks service connection, 
namely a brain tumor, was found in September 1999.  
Subsequently, she underwent a craniotomy in October 1999.  
The RO has verified the appellant's periods of ACDUTRA in 
1999 through National Guard pay records and has confirmed 
periods of ACDUTRA in June and July 1999 only.  Thus, the 
appellant's meningioma was not incurred while on ACDUTRA.  

The appellant does contend that she sought treatment for 
headaches while on ACDUTRA, which she believes were early 
manifestations of the tumor found in 1999.  Indeed, a private 
neurosurgeon in August 2005 opined that it was a 
"possibility" that the appellant's headaches in service 
were the result of the tumor slowly progressing.

Service medical records from the appellant's National Guard 
service consist exclusively of her annual retention 
examinations and concurrent lab results.  In March 1987, 
March 1991 and April 1996, she indicated frequent or severe 
headaches on her report of medical history.  Initially, she 
stated that they occurred about twice a month and were 
relieved with Advil.  In 1991, the headaches were occurring 
three times a week, though she reported never seeing a doctor 
for them and not taking any medication.  In 1996, she related 
them to her menstrual periods.  No other service 
documentation of headaches is in the file.  

The service medical records fail to substantiate the 
appellant's claim that she sought treatment for headaches 
while on ACDUTRA.  Her surgeon's statement that the 
possibility existed that such headaches were early 
manifestations of the subsequent tumor is, unfortunately, 
irrelevant in view of the lack of documentation in the active 
duty service records.  Without such evidence, service 
connection cannot be granted.  While the Board does not doubt 
the sincerity of the appellant's beliefs with respect to her 
brain tumor and its connection to service, absent specialized 
medical training, her opinion on medical matters is not 
considered competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  As the preponderance of the evidence is 
against the appellant's claim, the benefit of the doubt 
provision does not apply.

Service connection has not been established for residuals of 
a left meningioma, status post craniotomy.  Therefore, any 
disorders alleged to be secondary to the same are not subject 
to service connection on that basis.  Because there is 
nothing to suggest a causal link to the appellant's service, 
service connection is not warranted for any residuals she may 
have due to her meningioma and craniotomy.  

Regarding direct service connection for these conditions, the 
record is negative for a diagnosis of post-traumatic stress 
disorder; therefore, service connection cannot be granted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While 
hearing loss and gum infections have been diagnosed, there is 
no evidence in the service records that indicate the two 
disorders occurred while on ACDUTRA.  Thus, service 
connection is not warranted for these conditions either.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of a left meningioma, status 
post craniotomy, is denied.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for hearing loss, left ear, is denied.

Service connection for gum infections is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


